Contact: Veronica Garza Investor Relations (512) 683-6873 National Instruments Reports Record Q1 Orders and $ 191 Million in Revenue Shipping Issue on March 31 Reduces Q1 Revenue by $5 Million Q1 2010 Highlights · Revenue of $191 million, up 21 percent year-over-year · Record first quarter orders, up 25 percent year-over-year · GAAP gross margin of 77.4 percent and non-GAAP gross margin of 77.9 percent · Fully diluted GAAP EPS of $0.23and non-GAAP fully diluted EPS of $0.28, matching prior records for a first quarter set in Q1 2007 and Q1 2008, respectively · Shipping issue reduced revenue and fully diluted EPS by approximately $5 million and $0.05 per share, respectively · Record cash and short-term investments of $296 million as of March 31, 2010 · Record first quarter cash flow from operations of $42 million · Deferred revenue increased by $4 million to $61 million AUSTIN, Texas – April 27, 2010 – National Instruments (Nasdaq: NATI) reported quarterly revenue for Q1 2010 of $191 million, representing a 21 percent year-over-year increase and a 5 percent sequential decline. The sequential decline was exaggerated by a shipping issue on March 31 that resulted in $5 million of shipments missing the deadline for revenue recognition in Q1. The issue occurred because certain product shipments that were processed throughout the day on March 31, were not transferred to the company’s freight carriers until two hours after the company’s revenue recognition cut-off time, due to a delay in the completion of export documents.As a result these shipments were not recorded as revenue in Q1 financial results and will be recognized as revenue in Q2.Q1 orders were up 25 percent year-over-year, resulting in an all-time record for first quarter orders. Net income for Q1 was $18.4 million, with GAAP fully diluted earnings per share (EPS) of $0.23, matching a first quarter record the company set in Q1 2007.
